In an action based upon instruments for the payment of money, instituted by a motion for summary judgment in lieu of a complaint, defendants *852appeal, as limited by their brief, from so much of a judgment of Supreme Court, Nassau County, entered April 26, 1972, as is in favor of plaintiffs. The appeal brings up for review so much of an order of said court, dated April 24, 1972, upon which order the judgment was entered, as granted the motion against the corporate defendant on the first cause of action and against both defendants on the second cause of action. Judgment reversed insofar as appealed from and order reversed insofar as it granted the motion in part, on the law, with $20 costs and disbursements; plaintiff’s motion denied in its entirety; action severed so as to continue separately as to all the claims other than that against defendant John Rieger on the first cause of action; and plaintiffs are directed to serve a formal complaint within 20 days after entry of the order to be made hereon. In our opinion, there are triable issues of fact on all the claims in question on this appeal. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.